EAGLES, Judge.
Defendant first argues that the superior court lacked jurisdiction to hear the State’s appeal from the district court’s order dismissing the charges against the defendant because the State did not have a valid judgment from which to appeal. This argument is without merit.
G.S. 15A-1432 provides in pertinent part:
(a) Unless the rule against double jeopardy prohibits further prosecution, the State may appeal from the district court judge to the superior court:
(1) When there has been a decision or judgment dismissing criminal charges as to one or more counts.
G.S. 15A-1432(a)(l) (emphasis added). Here, the district court entered an order vacating the judgment and dismissing the charges against the defendant. This order, regardless of whether a valid judgment previously had been entered, was a decision by the district court judge to dismiss the criminal charge pending against the defendant. Accordingly, the State could properly appeal that decision to the superior court under G.S. 15A-1432(a)(l). This assignment is overruled.
Defendant next argues that nine of the superior court’s thirteen conclusions of law were erroneous. Defendant first argues that Judge Burroughs erred when he concluded that “[t]he Defendant did not comply with the Order to Remand.” This contention is without merit.
On 7 November 1990, after perfecting his appeal to the superior court, the defendant filed the following written motion.
The undersigned hereby makes motion to the Court that Case #90 31 [sic] by [sic] remanded to District Court for com*712pliance with the judgment previously entered therein with the provision that this case will not be appealed again to the Superior Court.
(Emphasis added.) The same day Judge Burroughs granted defendant’s motion and entered the following order:
The above case #90-00031 is hereby ordered remanded to District Court for compliance with the judgment therein with the provision that this matter will not be appealed again to the Superior Court.
(Emphasis added.) The defendant’s motion was conditioned upon his compliance with the district court judgment. Judge Burroughs’ order allowing defendant’s motion was also conditioned upon defendant’s compliance with the district court judgment. However, after defendant’s case was remanded to the district court for compliance, defendant made a motion for appropriate relief seeking to have the prior judgment vacated and the charge against him dismissed. By making this motion, defendant was in direct conflict with both defendant’s prior motion and Judge Burroughs’ order. By seeking withdrawal of his appeal and remand to the district court for the purpose of complying with the prior judgment, the defendant lost his opportunity to have his argument addressed on the merits in superior court because by withdrawing his appeal, the superior court lost jurisdiction. The district court had jurisdiction pursuant to the superior court remand order only for the limited purpose of permitting compliance with the district court judgment. This argument is overruled.
Because defendant’s motion and Judge Burroughs’ order limited the purpose and scope of remand to compliance with the judgment previously entered in district court, any error Judge Burroughs may have committed in his remaining conclusions in his 1 February 1991 order was harmless error. Accordingly, we do not address defendant’s remaining arguments under this assignment. Having found no prejudicial error, we affirm.
Affirmed.
Judges COZORT and ORR concur.